DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 6/13/2022.
• Claims 1-20 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 6/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1--2, 8, 1-11, 17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bojja et al (WO 201606687).
Regarding claim 1, Bojja discloses a system comprising: persistent storage (fig. 1a) containing representations of a plurality of symbol script families (scripts 28, fig. 1a); and one or more processors  (fig. 1a) configured to: obtain a text string comprising a sequence of characters (fig. 1B), each of the characters having a respective value of a character encoding scheme (pars. 44-45); categorize the characters as belonging to one of the plurality of symbol script families (script families, pars. 44-45); determine a respective character count (count, fig. 3) for each given symbol script family of the plurality according to how many characters of the sequence are categorized as belonging to the given symbol script family (pars. 44-45); for each respective symbol script family of the plurality, calculate a likelihood that the text string corresponds to a language belonging (determine which language the input characters is belong to. fig. 3, pars. 42-45) to the respective symbol script family; and based on the likelihood, determine a language of the text string (figs. 3-4, 5, 6, 9, pars. 40-45)
Regarding claim 2, Bojja further discloses the system of claim 1, wherein categorizing the characters as belonging to one of the plurality of symbol script families comprises comparing each character's respective value of the character encoding scheme with predetermined value ranges (ranges, par. 44) of the character encoding scheme respectively associated with the symbol script families of the plurality, and wherein the likelihood that a given text string corresponds to a language belonging to given symbol script family is calculated according to a ratio of the character count (character counts, pars. 42-45) for the given symbol script family to a total character count of characters the sequence (sequence, par. 38) of characters of the given text string.
Regarding claim 8, Bojja further discloses the system of claim 1, wherein the character encoding scheme is one of the Unicode (par. 44) or ASCII. 
Regarding claims 10-11,17, 19-20 recite limitations that are similar and in the same scope of invention as to those in claims 1-2, and 8 above; therefore, claims 10-11, 17, 19-20 are rejected for the same rejection rationale/basis as described in claims 1-2, 8 above.

Allowable Subject Matter
Claims 3-7, 9, 12-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The searched prior arts fails to yield any references (e.g. either singularly or combination thereof) that teach and/or suggest limitations/features as cited in claim 3 and/or 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674